     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK MOBN 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                                   FRESNO DIVISION
12
13                                                           ) Case No.: 1:18-cv-01679-GSA
     ELVA HUANTE                                             )
14                                                           )
                       Plaintiff,                            ) STIPULATION AND ORDER FOR
15                                                           ) AN EXTENSION OF TIME
          vs.                                                )
16   ANDREW SAUL,                                            )
     Commissioner of Social Security,                        )
17                                                           )
                                                             )
18                     Defendant.                            )
                                                             )
19
20
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that Defendant’s time for responding to Plaintiff’s Motion for Summary
22
     Judgment be extended by an additional 30 days, from August 12, 2019, to Wednesday,
23
     September 11, 2019. This is Defendant’s first request for an extension of time to respond to
24
     Plaintiff’s brief. Defendant respectfully requests this additional time because counsel for
25
     Defendant will traveling out of town for family matters on August 13, 2019, and due to an oral
26
     argument and other assignments currently due on August 12, 2019, will be unable to complete
27
     the brief and circulate it for required reviews prior to the current filing deadline. Counsel for
28


     Stip. & Prop. Order for Ext.; 1:18-cv-0101679-GSA   1
 1   Defendant has conferred with counsel for Plaintiff, who stipulates to this request. The parties
 2   further stipulate that all subsequent dates in the Court’s Scheduling Order shall be modified
 3   accordingly. Counsel for Defendant apologizes to the Court and to Plaintiff for any
 4   inconvenience caused by this delay.
 5
                                                         Respectfully submitted,
 6
 7   Dated: August 12, 2019                              /s/_Jonathan Pena_________________________
                                                         (signature authorized via email on August 12, 2019)
 8                                                       JONATHAN PENA
                                                         Attorney for Plaintiff
 9
10
                                                         McGREGOR W. SCOTT
11                                                       United States Attorney
12                                                       DEBORAH LEE STACHEL
                                                         Regional Chief Counsel, Region IX
13                                                       Social Security Administration
14                                                 By:   /s/ Carol S. Clark
15                                                       CAROL S. CLARK
                                                         Special Assistant U.S. Attorney
16
                                                         Attorneys for Defendant
17
18
19   IT IS SO ORDERED.
20
         Dated:       August 13, 2019                               /s/ Gary S. Austin
21                                                           UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28


     Stip. & Prop. Order for Ext.; 1:18-cv-0101679-GSA   2
